 

Exhibit 10.1



 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this "Agreement"), dated as of 1st day of March,
2018, is entered into between ECS PREPAID LLC, a Missouri limited liability
company ("Seller"), whose principal address is 1615 S. Ingram Mill, Bldg B,
Springfield, Missouri 65807, and GOPHER PROTOCOL INC., a Nevada corporation
("Buyer"), whose principal address is 2500 Broadway Blvd., Suite F-125, Santa
Monica, CA 90404.

 

Recitals

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all the assets (including or even in
specific intellectual properties that “form” a software), and certain specified
liabilities, of the Business, subject to the terms and conditions set forth
herein. (Purchase and sale of the assets and all related transactions, are
referred to herein as the “Transaction”).

 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Purchase and Sale of Assets. Subject to the terms and conditions
of this Agreement, Seller agrees to sell, transfer, assign and deliver to Buyer,
and Buyer agrees to purchase, acquire and take assignment and delivery of the
properties and assets hereinafter set forth vested under designated corporation
in formation - as wholly own subsidiary of Buyer (the “Assets”), as more
particularly described on Exhibit “A”, attached hereto and incorporated herein
by this reference:

 

(a)           Inventory. All of the inventory of the Seller, wherever located,
including all finished goods, work in process, raw materials, spare parts and
all other materials and supplies to be used or consumed by Seller in the
production of finished goods and in the operation of the Assets, (collectively,
the “Inventory”).

 

(b)          Contracts. All of the rights, titles, interests and benefits
accruing to Seller under those rental, sales, supply, purchase order, service,
sign, maintenance, equipment, any and all telephone and other contracts or
leases relating to the Assets, all of Seller’s rights accruing under any
so-called Non-Compete Agreements in favor of Seller, and any other contracts or
leases relating to the operation of the Assets (“Contracts”);

 

(c)           Licenses and Permits. Any and all transferable consents,
authorizations, variances or waivers, licenses, permits, registrations,
certificates, approvals and similar rights from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality with respect to the Assets (collectively, the “Licenses”)
held by or granted to Seller;

 

(d)           Intangible Assets. All of Seller’s goodwill associated with the
Assets, including the telephone number, domain name and web page, if any,
customer lists, employee lists, supplier lists, and prospect lists associated
with Sellers’ Assets, all trademarks, service marks and their associated
goodwill, trade secrets and confidential information, to the extent transferable
(collectively the “Intangible Assets”).

 

 

 

 

(e)           All Intellectual Properties which include codes and keys that
compile a software which allow “processing” prepaid platform of ACH funds from
merchant bank account to providers of the purchased service (“IP”) .

 

2.             Purchase Price; Payment; Assumed Liabilities; Allocations.

 

(a)           Purchase Price; Payment and Other Consideration. The purchase
price for the Assets shall be ONE MILLION and ONE HUNDRED THOUSAND 00/100
DOLLARS ($1,100,000.00) plus FIVE HUNDRED THOUSAND (500,000) new COMMON SHARES
of Buyer, and FIVE HUNDRED THOUSAND (500,000) WARRANTS with a strike price of
$1.85 expiring on February 28, 2023 (see WARRANT AGREEMENT), as follows, subject
to proration as set forth herein (the “Purchase Price”). Payment of the Purchase
Price and other consideration shall be made as follows:

 

A.       At Closing, Buyer shall pay Seller cash in the sum of ONE HUNDRED
THOUSAND and 00/100 DOLLARS ($100,000.00);

 

B.        At Closing, Buyer shall execute a secured promissory note in favor of
the Seller in the amount of ONE MILLION and 00/100 DOLLARs ($1.000,000.00) in
favor of the Seller (the “Note”);

 

C.       At Closing, Buyer shall issue FIVE HUNDRED THOUSAND (500,000.00) of
shares of common stock at the then trading value at Closing to DENNIS WINFREY or
assignee;

 

D.       At Closing, Buyer shall execute a Warrant Agreement in favor of the
Seller for FIVE HUNDREDTHOUSAND (500,000.00) Warrants with a strike price of
$1.85 expiring on February 28, 2023.

 

(b)          Assumption of Liabilities. At Closing, in addition to payment of
the Purchase Price, Buyer shall assume and agree to pay, discharge, and perform
the following, and only the following and no other, obligations and liabilities
of Seller (the “Assumed Liabilities”):

 

Seller’s liabilities incurred after the “Effective Date” (hereafter defined) by
Buyer pursuant to the Assumed Contracts, but only to the extent such obligations
and liabilities accrue and arise after the Effective Date and are not caused by
or related to any action or inaction by Sellers, or any other party occurring
prior to the Effective Date.

 

Except for the specific Assumed Liabilities as defined above, Buyer shall not
assume, pay or otherwise be liable for any other obligations, liabilities or
debts of Seller of any nature whatsoever.

 

(c)           Retained Liabilities. The “Retained Liabilities” as set forth in
this section (d) shall remain the sole responsibility of and shall be retained,
paid, performed and discharged solely by Seller. “Retained Liabilities” shall
mean every obligation and liability of Seller other than the Assumed
Liabilities, including, without limitation:

 

 Page | 2 

 

 

A.       any obligation or liability of any nature whatsoever arising out of or
relating to products sold or distributed by Seller to the extent manufactured,
sold, or distributed sold prior to the Effective Date;

 

B.       any obligation or liability of any nature whatsoever under any Contract
that arises after the Effective Date but that arises out of or relates to any
breach that occurred prior to the Effective Date;

 

C.       any obligation or liability of any nature whatsoever for taxes, fees,
or assessments of any nature, whether deferred or not, (A) arising as a result
of Seller’s operation of its Business or ownership of the Assets prior to the
Effective Date, (B) that will arise as a result of the sale of the Assets
pursuant to this Agreement;

 

D.       any obligation or liability of any nature whatsoever under any employee
benefit plans of Seller or relating to payroll, vacation, sick leave, workers’
compensation, unemployment benefits, pension benefits, employee stock option or
profit-sharing plans, health care plans or benefits or any other employee plans
or benefits of any kind for Seller’s employees or former employees or both;

 

E.       any obligation or liability of any nature whatsoever under any
employment, severance, retention or termination agreement with any employee of
Seller;

 

F.       any obligation or liability of any nature whatsoever arising out of or
relating to any employee grievance whether or not the affected employees are
hired by Buyer;

 

G.       any obligation or liability of any nature whatsoever arising out of any
litigation, action, arbitration, audit, hearing, investigation, or suit pending
as of the Effective Date;

 

H.       any obligation or liability of any nature whatsoever arising out of any
litigation, action, arbitration, audit, hearing, investigation, or suit
involving Seller’s operation of the Business or ownership of the Assets
commenced after the Effective Date and arising out of or relating to any
occurrence or event happening prior to the Effective Date;

 

I.       any obligation or liability of any nature whatsoever arising out of or
resulting from Seller’s compliance or noncompliance with any legal requirement
or order of any governmental body;

 

J.       any obligation or liability of any nature whatsoever of Seller under
this Agreement or any other document executed in connection herewith and

 

K.       any obligation or liability of any nature whatsoever of Seller based
upon Seller’s acts or omissions occurring after the Effective Date.

 

 Page | 3 

 



 

(d)       Allocation. At the Closing, Purchase Price shall be allocated, for
federal and state tax purposes consistent with Section 1060 of the Internal
Revenue Code and applicable regulations, which allocation shall, when agreed to
by Buyer and Seller as described in Section 8(a) hereof, be set forth on Exhibit
“B”, attached hereto. Buyer and Seller shall prepare and deliver IRS Form 8594,
consistent in all respects with the terms of this Section, and Buyer and Seller
shall file such Form with the IRS after the Closing Date. In any proceeding,
investigation, inquiry, hearing, audit or other action related to the
determination of any tax.

 

(e)       At Closing, Buyer and Seller shall execute an executive employee
agreement hiring DERRON WINFREY in the substantially in the same form as set
forth on Exhibit “C”, attached hereto, with (i) an initial term of three (3)
years, (ii) provide for an annual salary of ONE HUNDRED FORTY FOUR THOUSAND and
00/100 DOLLARS ($144,000.00) and (iii) provide for a quarterly bonus in the
amount of ten percent (10%) of the net profit of the Buyer’s business based on
the Assets being purchased hereto (the “Executive Employment Agreement.”)

 

(f)       Closing Date. The consummation of the transaction contemplated under
this Agreement (herein referred to as the “Closing”) shall occur on or before
March 1, 2018 (the “Closing Date”); provided, however, that the Parties may
mutually agree to extend the Closing Date. On or before March 1, 2018 by 11:59
PM (or such other date if the Closing Date is extended), the Buyer shall cause a
wire in the amount of ONE HUNDRED THOUSAND and 00/100 DOLLARS ($100,000.00) to
be made to a bank account designated by the Seller. Notwithstanding anything to
the contrary contained herein, the Closing shall be effective as of 11:59 PM on
the Closing Date (the “Effective Date”).

 

(g)       Preparation of Closing Documents. Counsel for Buyer shall prepare the
documents to be executed and delivered at the Closing (the “Closing Documents”),
including the Bill of Sale (as hereinafter defined), and other Assignments (as
hereinafter defined), all of which must be satisfactory to Seller and its legal
counsel.

 

3.            Delivery of Documents.

 

(a)       Seller’s Deliveries. At Closing, upon payment of the Purchase Price by
Buyer, Seller shall deliver to Buyer the following:

 

A.       such good and sufficient instruments of sale, conveyance, transfer and
assignment as shall be required or as may be appropriate to effectively vest in
Buyer good title to the Assets, free and clear of all liens, security interests
and encumbrances of whatever nature, properly executed and acknowledged,
including a limited warranty bill of sale (the “Bill of Sale”), and assignment
and assumption instruments (the “Assignments”);

 

B.       copies of the resolutions by of the members and manager(s) of Seller
(as applicable) approving the Transaction, together with a certificate of good
standing from Buyer’s jurisdiction of organization and each jurisdiction in
which Buyer is required to be qualified to do business;

 

C.       physical possession of all Assets including all Records, keys and items
of entry to the Business and the Assets;

 

 Page | 4 

 

 

D.       all required or necessary consents, waivers and approvals with respect
to the Contracts, and assignment thereof, in such form as is satisfactory to
Buyer and its counsel;

 

E.       such other instruments and documents as may be reasonably required by
Buyer or its counsel as to the performance of all covenants and satisfaction of
all conditions required of Seller, or as to any other matter required or
necessitated by this Agreement, including evidence reasonably satisfactory to
Buyer that the person(s) executing the Closing Documents for Seller has full
right, power and authority to do so; and

 

(b)          Buyer’s Deliveries. At Closing, Buyer shall deliver to Seller, as
applicable:

 

A.       payment of the cash portion of the Purchase Price in cash to Seller
pursuant to Section 2 hereof,

 

B.       Delivery of the fully executed promissory note in favor of the Seller;

 

C.       Delivery of fully executed Stock Certificate issuing FIVE HUNDRED
THOUSAND (500,000.00) shares of common stock to DENNIS WINFREY or assignee
(irrevocable instructions to Buyer transfer agent of issuance will be
sufficient);

 

D.       Delivery of fully executed Warrant Agreement for FIVE HUNDRED THOUSAND
(500,000.00) Warrants with a strike price of $1.85 expiring on February 28,
2023.

 

E.       copies of the resolutions by of the board of directors of Buyer (as
applicable) approving the Transaction, together with a certificate of good
standing from Buyer’s jurisdiction of organization and each jurisdiction in
which Buyer is required to be qualified to do business;

 

F.       such other instruments and documents as may be reasonably required by
Seller or their counsel as to the performance of all covenants and satisfaction
of all conditions required of Buyer, or as to any other matter required or
necessitated by this Agreement, including evidence reasonably satisfactory to
Seller that the person(s) executing the Closing Documents for Buyer has full
right, power and authority to do so;

 

4.            Warranties and Representations.

 

(a)          Warranties and Representations to Buyer. As an inducement to Buyer
entering into this Agreement, Seller hereby covenants, represents and warrants
to Buyer as follows:

 

A.       Good Standing. Seller is a duly organized and validly existing limited
liability company and is in good standing under the laws of the State of
Missouri.

 

 Page | 5 

 

 

B.       Authority. Seller has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and the
execution, delivery and performance of this Agreement by Seller does not and
will not violate any provisions of Seller’s governing corporate instruments, or
any order, judgment or award of any court or administrative agency or any
contract to which Seller is a party or require the consent of any third party,
or violate any law or governmental or regulatory rule or regulation.

 

C.       Authorization and Execution. This Agreement has been duly authorized by
all necessary action on the part of Seller, has been duly executed and delivered
by Seller, constitutes the valid and binding agreement of Seller and is
enforceable in accordance with its terms. The person executing this Agreement on
behalf of Seller has the authority to do so.

 

D.       Ownership and Condition of Assets, Status of Contracts. (A) Seller
possesses all licenses and required governmental or official approvals, permits
or authorizations necessary for the operation of the Business; and (B) with
respect to the Contracts, each is in full force and effect, there have been no
material defaults or breaches of same, no assignment of rights in or relating to
same have been made, and to the best of Seller’s knowledge no event has occurred
which would cause a material breach or default under same.

 

E.       Sufficiency of Assets. The Assets (a) constitute all of the material
assets necessary to operate Seller’s Business in substantially the manner
presently operated by Seller and (b) include all of the material operating
assets of Seller.

 

F.       Warranty of Title. Seller is the lawful owner of the Assets, and has
the full right, power, and authority to sell, transfer and convey the Assets to
Buyer and that the Assets are not subject to any liens, claims, security
interests, encumbrances, taxes, or assessments, however described or
denominated.

 

G.       Actions or Proceedings. There is no action, suit or proceeding pending
against Seller or known to Seller to be threatened against or affecting Seller
in any court, before any arbitrator or before or by any governmental authority.
Seller has not been cited, fined, held liable or in violation of, or otherwise
received notification of any asserted past or present failure or alleged failure
to comply with any federal, state or local laws, and is not aware of any action
or occurrence which would give rise to a violation.

 

H.       Payment of Taxes. Seller has paid in full all applicable sales,
occupancy, ad valorem, employment and other applicable taxes relating to the
ownership and operation of all Business or otherwise relating to the Assets,
except for accrued taxes not yet due.

 

I.       Brokers; Finders. Buyer shall not be obligated to pay any broker or
finder retained by Seller in connection with the Transaction.

 

J.       No Material Adverse Change. Since the date of the most recent Financial
Statement, there has not been any material adverse change in the business,
operations, prospects, assets, results of operations or condition (financial or
other) of Seller, and no event has occurred or circumstance exists that may
result in such a material adverse change.

 

 Page | 6 

 

 

K.       Investment Intent. The Securities, when issued, will be acquired by
Seller for its own account, for investment purposes only and not with a view for
distribution or resale to others. The Seller will not sell or otherwise transfer
the Securities unless such sale is made pursuant to an effective registration
statement under the Securities Act or an exemption to or exclusion from such
registration requirement is available.  BUYER is under no obligation to register
the offer or sale of the Securities under the Securities Act.  Following the
issuance of the Securities, legends shall be placed on the certificates
representing the Securities to the effect that they have not been registered
under the Securities Act or applicable state securities laws and appropriate
notations thereof will be made in BUYER’s books and stop transfer instructions
may be placed with BUYER’s transfer agent.  The acquisition of the Securities
represents a high-risk capital investment, and Seller is able to afford an
investment in a speculative venture such as BUYER. Seller has no need for
liquidity of its investment in the Securities for an indefinite period of time.
Although BUYER’s common stock is quoted for trading by a marketplace operated by
OTC Markets Group Inc., trading has been both low-volume and sporadic and there
are no assurances a more robust trading market will develop in the near future,
if at all; accordingly, the Securities are considered an illiquid investment.
Seller is fully aware that such investments can and sometimes do result in the
loss of the entire investment. Seller is an experienced and sophisticated
investor, is able to fend for itself in the transactions contemplated by this
Agreement, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the risks and merits of acquiring the
Securities. Seller is an accredited investor as such term is defined under the
Securities Act, and understands the meaning of the term “accredited investor.” 
Seller understands that the offer and sale of the Securities is being made only
by means of this Agreement and that BUYER has not authorized the use of, and
Seller confirms that it is not relying upon, any other information, written or
oral, other than material contained in this Agreement.

 

L.       Independent Evaluation.  Seller conducted its own independent
evaluation, made its own analysis and consulted with advisors (including legal,
accounting, and tax advisors) as it has deemed necessary, prudent or advisable
in order for Seller to make its own determination and decision to enter into the
transactions contemplated by this Agreement and to execute and deliver this
Agreement.

 

(b)           Buyer’s Warranties and Representations. Buyer covenants, warrants
and represents as follows:

 

A.       Good Standing. Buyer is a duly organized and validly existing
corporation and is in good standing under the laws of the State of Nevada.

 

B.       Authority. Buyer has all requisite power and authority to execute and
deliver this Agreement and to perform the obligations of Buyer hereunder. The
execution, delivery and performance of this Agreement by Buyer does not and will
not violate any provisions of Buyer’s governing corporate instruments, or any
order, judgment or award of any court or administrative agency or any contract
to which Buyer is a party or, except as otherwise acknowledged herein, require
the consent of any third party, or to Buyer’s knowledge, violate any law or
governmental or regulatory rule or regulation.

 

 Page | 7 

 

 

C.       Authorization and Execution. This Agreement has been duly authorized by
all necessary action on the part of Buyer, has been duly executed and delivered
by Buyer, constitutes the valid and binding agreement of Buyer and is
enforceable in accordance with its terms. The person executing this Agreement on
behalf of Buyer has the authority to do so.

 

D.       Brokers; Finders. Seller has no obligation to pay any broker or finder
in connection with the Transaction. Buyer will pay under its responsibly finder
or broker fees to the introducing party under separate agreement, which Seller
is not a party to and has no responsibility.

 

(c)           Effect of Representations and Warranties. The foregoing
representations of the parties hereto set forth in this Section are true, and
the foregoing warranties and covenants are in full force and effect and binding
on same, as of the date hereof, and shall be in full force and effect and deemed
to have been automatically reaffirmed and restated by the parties hereto in
their entirety as of the date and time of Closing.

 

5.             Further Acts. In addition to the acts and deeds stated herein and
contemplated to be performed, executed and delivered by the respective parties
hereto, each of the parties hereto agrees to perform, execute and deliver or
cause to be performed, executed and delivered at Closing and after Closing any
and all such further acts, deeds and assurances as may be reasonably necessary
to consummate the Transaction.

 

6.            Confidentiality; Publicity. Except as may be required by law, no
party hereto or their respective affiliates, employees, agents or
representatives shall disclose to any third party the subject matter or terms of
this Agreement without the prior written consent of the other parties; provided
however, that any party may discuss the same with its legal counsel and other
engaged professionals. No press release or other public announcement related to
this Agreement or the transaction contemplated hereby will be issued by any
party without the prior written approval of the Seller and Buyer. Buyer and
Seller understand that after Closing, Buyer is obligated by law to file within 4
days immediate report in form 8-K with the Security and Exchange Committee along
with copies of all agreements with Seller and their respective exhibits.

 

7.             Survival. All representations, warranties, covenants and
agreements set forth in this Agreement shall survive the Closing of the
Transaction indefinitely.

 

8.             Notices. All notices permitted or required to be given hereunder
shall be in writing and sent by registered or certified mail, return receipt
requested, postage prepaid, by overnight courier (such as Federal Express) or
hand delivered, addressed as follows:

 

To Seller:      ECS Prepaid LLC

1615 S Ingram Mill, Bldg B

Springfield, Missouri

Attention: Derron Winfrey

 

 Page | 8 

 

 

With Copy to:

 

To Buyer:     Gopher Protocol, Inc.

2500 Broadway Blvd., Suite F125

Santa Monica, CA 90404

Attention: Michael Murray

 

Any party may designate a different address from time to time by notice given in
accordance with the provisions of this paragraph. Any such notice shall be
deemed given on the date of delivery.

 

Miscellaneous. This Agreement shall be construed and interpreted under the laws
of the State of Missouri. Seller, and Buyer hereby irrevocably submit in any
suit, action or proceeding arising out of or related to this Agreement or to the
Transaction contemplated hereby or thereby to the exclusive jurisdiction and
venue of any state or federal court having jurisdiction over Greene County,
Missouri and waive any and all objections to jurisdiction and venue that they
may have under the laws of the State of Missouri or the United States and any
claim or objection that any such court is an inconvenient forum. If any
provision of this Agreement or the application thereof to any person or
circumstance shall be invalid or unenforceable to any extent, the remainder of
this Agreement or other affected document, and the application of such
provisions to other persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, legal representatives, successors and permitted
assigns, whether voluntary by act of the parties or involuntary by operation of
law, as the case may be. This Agreement is solely for the benefit of the parties
hereto and their respective successors and permitted assigns. There shall be no
third party beneficiaries hereof, intended or otherwise. Neither Party may
assign this Agreement without the written consent of the other party, provided,
however, Buyer may assign this Agreement to a wholly owned subsidiary. In the
event of such assignment by Buyer it shall remain obligated and liable under the
terms and conditions of this Agreement. The titles of sections and subsections
herein have been inserted as a matter of convenience of reference only and shall
not control or affect the meaning or construction of any of the terms or
provisions herein. All references herein to the singular shall include the
plural, and vice versa. Should any provision of this Agreement require
interpretation in any judicial, administrative or other proceeding or
circumstance, it is agreed that the court, administrative body, or other entity
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be construed more strictly against the
party who by itself or through its agents prepared the same, it being agreed
that the agents of both parties hereto have fully participated in the
preparation of this Agreement. Except as otherwise expressly provided herein,
all rights, powers, and privileges conferred hereunder upon the parties hereto
shall be cumulative and in addition to those other rights, powers, and remedies
hereunder and those available at law or in equity. All such rights, powers, and
remedies may be exercised separately or at once, and no exercise of any right,
power, or remedy shall be construed to be an election of remedies or shall
preclude the future exercise of any or all other rights, powers, and remedies
granted hereunder or available at law or in equity, except as expressly provided
herein. Buyer shall have no right of assignment of this agreement without the
express written permission of Seller. Neither the failure of either party to
exercise any power given such party hereunder or to insist upon strict
compliance by the other party with its obligations hereunder, nor any custom or
practice of the parties at variance with the terms hereof shall constitute a
waiver of either party’s right to demand exact compliance with the terms hereof.
No amendment to this Agreement shall be binding on any of the parties hereto
unless such amendment is in writing and is executed by the party against whom
enforcement of such amendment is sought. Time is of the essence with respect to
each and every covenant, agreement, and obligation of the parties hereto. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original and all of which shall constitute one agreement, and the
signatures of any party to any counterpart shall be deemed to be a signature to,
and may be appended to, any other counterpart. This Agreement constitutes the
entire agreement of the parties with respect to the subject matter contained
herein and supersedes and/or revokes any prior agreements not included within
this Agreement, including prior drafts of documents, prior proposals,
counterproposals and correspondence, whether written or oral. As used in this
Agreement, the term “including” will always be deemed to mean “including,
without limitation”.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

 Page | 9 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  BUYER:       GOPHER PROTOCOL INC., a Nevada corporation       By: /s/ Greg
Bauer   Name: Greg Bauer   Title: CEO, President and Chairman as Authorized
Signatory       SELLER:       ECS, Prepaid LLC, a   Missouri limited liability
company       By: /s/Derron Winfrey   Name:   Derron Winfrey   Its: Authorized
Signatory

 

 Page | 10 

 



 



EXHIBIT A

 

ECS PREPAID, LLC

 

ASSETS

 

OFFICE COMPUTER EQUIPMENT – SERVERS POS TERMINALS     Cisco 1900 series switch
158 Verifone POS terminals (570 – 3750) in field     Cisco ASA Firewall 13
Verifone POS terminals (570 – 3750) in inventory     Cisco ASA Firewall
PROCESSING SOFTWARE PROGRAM     Cisco ASA Firewall – Redundant Pair Platform
managing software program     Cisco Managed Switch       Cisco Managed Switch –
Redundant Pair       ECS-LB1 – Loadbalancer       ECS-LB2 – Loadbalancer      
ECS test       ECS – Utility Server       ECS – Backup – Data/Backup Storage    
  ECS – Main – Domain Server       ECS – wwwl – APT Server     ECS – www2 – Web
Server       ECS – www3 – Web Server       ECS – www4 – API Server       ECS –
www5 – Web Server       ECS – www6 – Web Server       ECS - sp5 – Primary DB –
ECS Prepaid       ECS – spl - Backup DB – ECS Prepaid       ECS – sp4 – Backup
DB – ECS Prepaid  

 

 

 

 

EXHIBIT B

 

ECS PREPAID, LLC

 

ALLOCATION OF PURCHASE PRICE

 

OFFICE COMPUTER EQUIPMENT – SERVERS  $25,000  POS TERMINALS  $25,000  PROCESSING
SOFTWARE PROGRAM (Platform)  $1,000,000  ISO – CUSTOMER LIST – CONTRACTS 
$25,000  COMPANY GOODWILL - NAME  $25,000  Total  $1,100,000 

 

 

